IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

NOBLE MATHEW,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-3887

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 14, 2015.

Petition for Writ of Mandamus -- Original Jurisdiction.

Matthew R. McLain of Brownstone, P.A., Winter Park, for Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Bureau Chief,
Tallahassee, for Respondent.




PER CURIAM.

      DENIED. See Munn v. Florida Parole Commission, 807 So. 2d 733 (Fla. 1st

DCA 2002).

BENTON, OSTERHAUS, and BILBREY, JJ., CONCUR.